Burgess, J.
This is ejectment for the recovery of the possession 'of a small parcel of ground which plaintiff claims as a part of a street, and to which defendant *2claims to have acquired title by limitation. There was a trial to a jury and judgment rendered for defendant, and plaintiff appeals.
The verdict was rendered on the sixth day of November, 1891, and the motion for a new trial was filed on the sixteenth day of November next thereafter. The motion was filed out of time, and the bill of exceptions can not be considered by this court. It should have been filed within four days after the verdict (R. S. 1889, sec. 2243), and could not be filed thereafter. It was so held in Maloney v. Railroad, 122 Mo. 106. The judgment is affirmed.
All of this division concur.